Luke, J.
This case is here upon the sole assignment of error that the evidence does not authorize the verdict. If the jury believed the testimony offered by the State, as they had a right to do, the verdict was fully authorized. The jury having, as shown by their verdict, believed the evidence for the State and disbelieved the evidence of the defendant, and the trial court having approved their finding, it was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodtoorih, J., concur.